IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2117 Disciplinary Docket No. 3
                                           :
ANDREW J. BREKUS                           :   Board File No. C2-14-908
                                           :
                                           :   (Supreme Court of New Jersey D-119
                                           :   September Term 2013
                                           :   074383)
                                           :
                                           :   Attorney Registration No. 47076

                                       ORDER

PER CURIAM:


              AND NOW, this 30th day of January, 2015, Andrew J. Brekus, having been

suspended for three years from the practice of law by Order of the Supreme Court of

New Jersey dated October 20, 2014; the said Andrew J. Brekus having been directed

on December 18, 2014, to inform this Court of any claim he has that the imposition of

the identical or comparable discipline in this Commonwealth would be unwarranted and

the reasons therefor; and no response having been filed, it is

              ORDERED that Andrew J. Brekus is suspended from the practice of law in

this Commonwealth for a period of three years and he shall comply with all the

provisions of Pa.R.D.E. 217.